94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard H. PERRON;  Linda F. Perron, Plaintiffs-Appellants,v.KEYCORP MORTGAGE, INC., Defendant-Appellee.
No. 95-35271.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1996.*Decided Aug. 12, 1996.

Before:  GOODWIN, BRUNETTI and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
The deed of trust issued by defendant Keycorp Mortgage, Inc. is not secured by any collateral other than plaintiff's principal residence.  It therefore cannot be modified.  11 U.S.C. § 1322(b).  The district court's order affirming the bankruptcy court's grant of defendant's motion for summary judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3